 

Case 1:13-cv-07501-GBD Document 145 Filed 01/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINSTON HENVILL, y : : Mss “i 9 6 we

eRe

 

 

Plaintiff, ee
. ORDER

-against-
13 Civ. 7501 (GBD)

METROPOLITAN TRANSPORTATION
AUTHORITY et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The January 13, 2021 status conference is adjourned to April 28, 2021 at 9:45 am. The
Clerk of the Court is directed to close the letter motion at ECF No. 144.
Dated: New York, New York

January 5, 2021
SO ORDERED.

Viasgy B Don

GEPRG . DANIELS
ed States District Judge

 
